Hooker, J. (dissenting):
The circumstances surrounding the opening of the strong box after decedent’s death, and the finding there of a deed running to the defendants and the conversation then between the children, seem, to me such as to present a situation where there was at least color of a valid claim by the plaintiffs, by reason of their heirship, to the Atlantic avenue property; one of these circumstances is that the box where the deed was found belonged to the decedent, and it might well be doubted whether there had ever been a delivery of the deed before the grantor’s death, which was necessary to pass title ; if such claim was open to be urged, there was consideration for the promise. The judgment should be reversed.
Judgment affirmed, with costs.